

116 HR 7526 IH: Stop Foreign Payoffs Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7526IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Golden introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Ethics in Government Act of 1978 to require senior Government officials and their family members to divest foreign financial interests, and for other purposes.1.Short titleThis Act may be cited as the Stop Foreign Payoffs Act.2.Divestiture of foreign financial interests(a)In generalThe Ethics in Government Act of 1978 (5 U.S.C. App.) is amended by adding after title V the following:VILimitation on Foreign Financial Interests601.Limitation on foreign financial interests(a)Divestiture(1)In generalA covered individual may not hold any foreign financial interest, and shall divest of any such interest by—(A)converting each such interest to cash or other investment; or(B)placing each such interest in a qualified blind trust as defined in section 102(f)(3) or a diversified trust under section 102(f)(4)(B).(2)Application(A)Not later than 30 days after the date regulations are promulgated to carry out this section, a covered individual holding any foreign financial interest on such date shall divest of such interest pursuant to paragraph (1).(B)Within 30 days that an individual assumes an office described under subparagraph (A), (B), or (C) of subsection (d)(1), such individual, and any applicable individual described under subparagraph (D) of such subsection, shall divest of such interest pursuant to paragraph (1).(b)Prohibition on receiving foreign paymentsA covered individual may not receive any wage, salary, dividend, or any other payment from any foreign business.(c)Enforcement(1)In generalThe Attorney General may bring a civil action in any appropriate United States district court against any individual who knowingly and willfully violates the provisions of this section. The court in which such action is brought may assess against such individual a civil penalty in any amount not to exceed twice the value of any foreign financial interest held, or any unlawfully foreign payment received, in violation of this section.(2)Negligent violationsThe Attorney General may bring a civil action in any appropriate United States district court against any individual who negligently violates the provisions of this section. The court in which such action is brought may assess against such individual a civil penalty in any amount not to exceed the value of any foreign financial interest held, or any unlawfully foreign payment received, in violation of this section.(d)DefinitionsFor purposes of this section—(1)the term covered individual means—(A)the President;(B)a Member of Congress (as that term is defined in section 2106 of title 5, United States Code);(C)any cabinet-level position within the executive branch of Government, including the head of any executive department (as that term is defined in section 101 of title 5, United States Code); and(D)the spouse, son, daughter, son-in-law, or daughter-in-law of any individual described in subparagraph (A), (B), or (C); (2)the term foreign business means a partnership, association, corporation, organization, or other combination of persons organized under the laws of or having its principal place of business in a foreign country; and(3)the term foreign financial interest means any financial interest in a foreign business, including a stock, ownership interest, bond, or debt..(b)RegulationsNot later than 120 days after the date of enactment of this Act—(1)with respect to covered individuals (as that term is described in subsection (d)(1) of section 601 of the Ethics in Government Act of 1978, as added in subsection (a)) in the executive branch (including the Vice President), the Director of the Office of Government Ethics shall promulgate regulations to carry out such section 601; and(2)with respect to covered individuals in the legislative branch, the Committee on Ethics of the House of Representatives and the Select Committee on Ethics of the Senate shall promulgate regulations to carry out such section 601.